Case.net: 1931-CC01312 - Docket Entries                                                                      https://www.courts.mo.gov/casenet/cases/searchDockets.do




                                                                                                      Search for Cases by:

         Judicial Links   |   eFiling   |    Help     |   Contact Us    |   Print                                GrantedPublicAccess    Logoff KARLYWEIGEL

                          1931-CC01312 - DIANA L KERSHNER ET AL V LOWES HOME CENTERS ET
                                                     AL (E-CASE)


                                            This information is provided as a service and is not considered an official court record.
         Click here to eFile on Case                 Sort Date Entries:                                Descending       Display Options:
         Click here to Respond to Selected Documents                                                   Ascending


         12/02/2019            Corporation Served
                               Duplicate Summons Return 19-SMCC-2452 returned by Cole County Sheriff's Office with service on
                               Lowes Home Centers LLC (by leaving a copy with CSC Lawyers, S.L. - Designee) on 11/07/2019./ej

         11/25/2019            Corporation Served
                               Document ID - 19-SMCC-2452; Served To - LOWES HOME CENTERS LLC; Server - SO COLE
                               COUNTY-JEFFERSON CITY; Served Date - 07-NOV-19; Served Time - 00:00:00; Service Type - Sheriff
                               Department; Reason Description - Served; Service Text - By leaving a copy with Shelly Louis
                               (designee).
                               Notice of Service
                                 Filed By: JONATHAN P DAVIS
                                 On Behalf Of: DIANA L KERSHNER, DENNIS J KERSHNER

         11/01/2019            Certificate of Service
                               Plts Certificate of Service (Plts First Set of Interrogatories to Dft; and Plts First Request for Production of
                               Documents to Dft)./ba
                                  Filed By: JONATHAN P DAVIS
                                  On Behalf Of: DIANA L KERSHNER, DENNIS J KERSHNER
                               Amended Motion/Petition Filed
                               Plts Amended Petition for Damages./ba
                                  On Behalf Of: DIANA L KERSHNER, DENNIS J KERSHNER

         10/23/2019            Summons Issued-Circuit
                               Document ID: 19-SMCC-2452, for LOWES HOME CENTERS LLC. Summons saved and attached in
                               PDF format for Attorney to retrieve from secure case.net./cr

         10/19/2019            Filing Info Sheet eFiling
                                   Filed By: JONATHAN P DAVIS
                               Note to Clerk eFiling
                                 Filed By: JONATHAN P DAVIS
                               Pet Filed in Circuit Ct
                               Plts Petition for Damages./cr
                                  On Behalf Of: DIANA L KERSHNER, DENNIS J KERSHNER
                               Judge Assigned
         Case.net Version 5.14.0.16                                         Return to Top of Page                                          Released 10/24/2019




                              Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 1 of 33

1 of 1                                                                                                                                              12/6/2019, 5:46 PM
                                                                                           Electronically Filed - Greene - October 19, 2019 - 09:14 AM
                                                                      1931-CC01312

            IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

DIANA L. KERSHNER                          )
and                                        )
DENNIS J. KERSHNER,                        )
                                           )
                    Plaintiffs,            )   Case No.
                                           )
             vs.                           )
                                           )
JOHN DOE                                   )
and                                        )
LOWE'S HOME CENTERS, LLC,                  )
                                           )
                    Defendants.            )

Serve Lowe’s Home Centers, LLC
CSC Lawyers Incorporating Service
Company
221 Bolivar
Jefferson City, MO 65101


                                  PETITION FOR DAMAGES

                     ALLEGATIONS COMMON TO ALL COUNTS

      COMES NOW, Plaintiffs Diana L. Kershner and Dennis J. Kershner, by and

through their attorneys of record, Jonathan P. Davis of Brad Bradshaw, M.D., J.D., L.C.,

and for their claims and causes of action against Defendants Lowe’s Home Centers,

LLC and John Doe, alleges and states as follows:

                                       PLAINTIFF

      1. That Plaintiffs Diana L. Kershner and Dennis J. Kershner are individual

      citizens and residents of Mt. View, Howell County, MO.

                                       DEFENDANT

      2.     That Defendant Lowe’s Home Centers, LLC is a foreign corporation doing

      business in the state of Missouri with registered agent for service of process is




       Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 2 of 33
                                                                                             Electronically Filed - Greene - October 19, 2019 - 09:14 AM
      CSC-Lawyers Incorporating Service Company.

                             JURISDICTION AND VENUE

      3.     That the acts hereinafter mentioned giving rise to this cause of action all

      occurred in Greene County, Missouri; that the causes of action alleged are torts;

      that Plaintiff's damages exceed $25,000.00; and that, pursuant to V.A.M.S.

      Section 506.500 and Section 508.010, this Court has jurisdiction and venue,

      respectively, in this cause.

                           FACTS OF THE OCCURRENCE

      4.     On or about January 2018, in the course and scope of business,

      Defendant Lowes Home Centers, LLC’s agent, representative, employee or

      statutory employee installed carpeting in Plaintiffs’ house, specifically the stairs

      leading to the basement.

      5.     That Defendant Lowe’s Home Centers, LLC’s agent, representative,

      employee or statutory employee negligently installed the carpet by not nailing,

      gluing, tacking or otherwise securing the carpet to the underlying wood, causing

      an unreasonable risk to Plaintiff.

      6.     That on or about May 15, 2018, Plaintiff Diana Kershner walked down the

      basement stairs, slipped and fell on the fourth step from the bottom of the stairs

      due to the negligently installed carpet.

                                           COUNT I

                     NEGLIGENCE OF DEFENDANT JOHN DOE

      COMES NOW, Plaintiff Diana Kershner, by and through her attorneys, and for

her claim and cause of action on Count I of this Petition for Damages against Defendant




                                    2
       Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 3 of 33
                                                                                           Electronically Filed - Greene - October 19, 2019 - 09:14 AM
JOHN DOE alleges and states as follows:

      7.     Plaintiff hereby incorporates the preceding paragraphs of this Petition for

      Damages as though fully set forth herein.

      8.     That Defendant JOHN DOE owed a duty to Plaintiff to install the carpet on

      the stairs using ordinary care.

      9.     That Defendant JOHN DOE breached that duty and was negligent by

      failing to properly secure the carpet to the underlying wood steps, causing the

      steps to not be reasonably safe.

      10.    That as a direct and proximate cause of said negligence, Plaintiff Diana

      Kershner was caused to be seriously and permanently injured in one, more than

      one, or all of the following respects, to-wit:

      a.     That Plaintiff Diana Kershner has suffered painful, permanent, and
             progressive bodily injury to her neck, back, right shoulder, left hip, left
             knee and right knee;

      b.     That Plaintiff Diana Kershner has suffered and will continue to suffer from
             severe and violent injury to her contiguous ligaments, nerves, bones, and
             tissues of the areas as described in 9a;

      c.     That Plaintiff Diana Kershner suffered serious worsening of multiple pre-
             existing illnesses to the extent such even existed;

      d.     That as a direct and proximate cause of Defendant Lowe’s Home Centers,
             LLC's negligence, Plaintiff Diana Kershner has incurred, and will incur in
             the future, significant medical bills and expenses, healthcare expenses,
             and prescriptive expenses, the exact amount of which are presently
             unknown; and,

      e.     That as a direct and proximate cause of Defendant Lowe’s Home Centers,
             LLC's negligence, Plaintiff Diana Kershner has suffered pain, physical
             impairment and loss of life's enjoyment.

      WHEREFORE, Plaintiff prays for judgment against Defendant JOHN DOE on

Count I of this Petition for Damages in an amount that is fair and reasonable as



                                   3
      Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 4 of 33
                                                                                            Electronically Filed - Greene - October 19, 2019 - 09:14 AM
determined by either the Court and a jury, and those damages permitted by law; for

Plaintiffs’ costs herein expended and incurred, and for such further and other relief as

deemed just and proper under the premises.

                                         COUNT II

      VICARIOUS LIABILITY OF DEFENDANT LOWE’S HOME CENTERS, LLC

      COMES NOW, Plaintiff Diana Kershner, by and through her attorneys, and for

her claim and cause of action on Count II of this Petition for Damages against

Defendant Lowe’s Home Centers, LLC alleges, and states as follows:

      11.    Plaintiff hereby incorporates the preceding paragraphs of this Petition for

      Damages as though fully set forth herein.

      12.    That Defendant JOHN DOE was an agent, servant, employee or statutory

      employee of Defendant Lowe’s Home Centers, LLC and at all relevant times

      herein, was acting within the course and scope of his agency, servitude or

      employment with Defendant Lowe’s Home Centers. LLC.

      13.    That Defendant Lowe’s Home Centers, LLC is vicariously liable for the

      negligent acts of Defendant JOHN DOE.

      14.    That as a direct and proximate cause of said negligence, Plaintiff Diana

      Kershner was caused to be seriously and permanently injured in one, more than

      one, or all of the following respects, to-wit:

      a.     That Plaintiff Diana Kershner has suffered painful, permanent, and
             progressive bodily injury to her neck, back, right shoulder, left hip, right
             and left knee;

      b.     That Plaintiff Diana Kershner has suffered and will continue to suffer from
             severe and violent injury to her contiguous ligaments, nerves, bones, and
             tissues of the areas as described in 9a and 12a;




                                    4
       Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 5 of 33
                                                                                             Electronically Filed - Greene - October 19, 2019 - 09:14 AM
      c.     That Plaintiff Diana Kershner suffered serious worsening of multiple pre-
             existing illnesses to the extent such even existed;

      d.     That as a direct and proximate cause of Defendant Lowe’s Home Centers,
             LLC's negligence, Plaintiff Diana Kershner has incurred, and will incur in
             the future, significant medical bills and expenses, healthcare expenses,
             and prescriptive expenses, the exact amount of which are presently
             unknown; and,

      e.     That as a direct and proximate cause of Defendant Lowe’s Home Centers,
             LLC's negligence, Plaintiff Diana Kershner has suffered pain, physical
             impairment and loss of life's enjoyment.

      WHEREFORE, Plaintiff prays for judgment against Defendant Lowe’s Home

Centers, LLC on Count II of this Petition for Damages in an amount that is fair and

reasonable as determined by either the Court and a jury, and those damages permitted

by law; for Plaintiffs’ costs herein expended and incurred, and for such further and other

relief as deemed just and proper under the premises.

                          COUNT III-LOSS OF CONSORTIUM

      COMES NOW, Plaintiff Dennis Kershner by and through his attorneys or record,

and for Count III of this Petition against Defendants states and avers as follows:

15.   Plaintiff Dennis Kershner incorporates all of the previous paragraphs as though

each of said paragraphs was fully set forth herein in haec verba.

16.   That at all times mentioned herein, Plaintiff Dennis Kershner was the lawfully

wedded husband of Plaintiff Diana Kershner.

17.   That as a result of the aforesaid fall and negligence of the Defendants, Plaintiff

Dennis Kershner has been caused to suffer the loss of society, consortium,

companionship, love affection and support of the said Plaintiff Diana Kershner, his wife.

      WHEREFORE, Plaintiffs pray for judgment against Defendants on Count III of

this Petition for Damages in an amount that is fair and reasonable as determined by



                                    5
       Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 6 of 33
                                                                                         Electronically Filed - Greene - October 19, 2019 - 09:14 AM
either the Court and a jury, and those damages permitted by law; for Plaintiffs’ costs

herein expended and incurred, and for such further and other relief as deemed just and

proper under the premises.



                                       BRAD BRADSHAW M.D., J.D., L.C.
                                       1736 E. Sunshine, Suite 600
                                       Springfield, MO 65804
                                       (417) 889-0100; FAX (417) 889-9229
                                       brad@semitrucklaw.com
                                       jondavis@semitrucklaw.com

                                       By: _____________________________
                                       Jonathan P. Davis
                                       Bar Number:……………………60988
                                       Attorneys for Plaintiff

                                   JURY DEMAND

      Plaintiff hereby requests a 12-person jury trial in the above captioned cause in
accordance with the laws of the state of Missouri.


                                       __________________________________
                                       Jonathan Davis




                                    6
       Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 7 of 33
                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20658343
Notice of Service of Process                                                                            Date Processed: 11/07/2019

Primary Contact:           Heather McClow
                           Lowe's Companies, Inc.
                           1000 Lowes Blvd
                           Mooresville, NC 28117-8520

Entity:                                       Lowe's Home Centers, LLC
                                              Entity ID Number 2515365
Entity Served:                                Lowes Home Centers LLC
Title of Action:                              Diana L. Kershner vs. John Doe
Document(s) Type:                             Summons and Amended Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Greene County Circuit Court, MO
Case/Reference No:                            1931-CC01312
Jurisdiction Served:                          Missouri
Date Served on CSC:                           11/07/2019
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Jonathan P. Davis
                                              417-889-9229
Enclosures:                                   Original Attachment Pending:
                                              CD

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                    Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 8 of 33
                                                  /
                                                         ~
                                                4-f
                                                                  .
                                      ~
                      s     ~




                 ..           .




Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 9 of 33
                       ®

                  IN THE 31ST JUDICIAL CIRCUIT, GREENE COUNTY, MISSOURI
a
Judge or Division:                                                  Case Number: 1931-CC01312
MARK A POWELL
 Plaintiff/Petitioner:                                              Plaintiff's/Petitioner's Attorney/Address
 DIANA L KERSHNER                                                   JONATHAN P DAVIS
                                                                    1304 West Battlefield
                                                              vs.   SPRINGFIELD, MO 65807
 Defendant/Respondent:                                              Court Address:
 LOWES HOME CENTERS LLC                                             JUDICIAL COURTS FACILITY
Nature of Suit:                                                     1010 N BOONVILLE AVE
CC Pers Injur -Other                                                SPRINGFIELD, MO 65802
                                                                                                                                     Date File Sta

                                                          Summons in Civil Calse
  The State of Missouri to: LOWES HOME CENTERS LLC
                             Alias:
 CSC LAWYERS INC SERVICE
 221 BOLIVAR
 JEFFERSON CITY, MO 65101
      COURT SEAL OF                     You are summoned to appear before this court and to file your pleading to the petition, a
                       ' C~~            copy of which is attached, and to serve a copy of your pleading upon the attorney for
          . ::.                         plaintiff/petitioner at the above address all within 30 days after receiving this summons,
         LU                             exclusive of the day of service. If you fail to file your pleading, judgment by default may
              \         `tL
                         ~~~            be taken against you for the relief demanded in the petition.

                                                     10/23/2019                                  /S/ THOMAS R. BARR BY CR
      GREENE COUNTY
                                                          Date                                                 Clerk
                                       Further Information:
                                                     Sheriff's or Server's Return
    Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
    I certify that I have served the above summons by: (check one)
    ❑ delivering a copy of the summons and a copy of the petition to the defendant/respondent.
    ❑ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
                                                                     , a person of the defendant's/respondent's family over the age of
         15 years who permanently resides with the defendant/respondent.
    ❑ (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
                                                                 (name)                                                         (title).
     ❑ other:

     Served at                                                                                                                              (address)
    in                                             (County/City of St. Louis), MO, on                                (date) at                   (time).


                        Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                     Subscribed and sworn to before me on                                                (date).
              (Seal)
                                     My commission expires:
                                                                           Date                                      Notary Public
  Sheriff's Fees, if applicable
  Summons                     $
  Non Est                     $
  Sheriff's Deputy Salary
  Supplemental Surcharge      $     10.00
  Mileage                     $                   (       miles @ $.         per mile)
  Total                       $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 19-SMCC-2452                 1 of 1             Civil Procedure Form No. 1; Rules 54.01 — 54.05,
                                                                                                   54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo

                       Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 10 of 33
                                                      r




             IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

DIANA L. KERSHNER
and
DENNIS J. KERSHNER,

                    Plaintiffs,               Case No. 1931-CC01312

             vs.

JOHN DOE
and
LOWE'S HOME CENTERS, LLC,

                    Defendants.

                        AMENDED PETITION FOR DAMAGES

                     ALLEGATIONS COMMON TO ALL COUNTS

      COMES NOW, Plaintiffs Diana L. Kershner and Dennis J. Kershner, by and

through their attorneys of record, Jonathan P. Davis of Brad Bradshaw, M.D., J.D., L.C.,

and for their claims and causes of action against Defendants Lowe's Home Centers,

LLC and John Doe, alleges and states as follows:

                                      PLAINTIFF

      1. That Plaintiffs Diana L. Kershner and Dennis J. Kershner are individual

      citizens and residents of Springfield, Greene County, MO.

                                     DEFENDANT

      2.     That Defendant Lowe's Home Centers, LLC is a foreign corporation doing

      business in the state of Missouri with registered agent for service of process is

      CSC-Lawyers Incorporating Service Company.

                              JURISDICTION AND VENUE

      3.     That the acts hereinafter mentioned giving rise to this cause of action all




    Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 11 of 33
      occurred in Greene County, Missouri; that the causes of action alleged are torts;

      that Plaintiffs damages exceed $25,000.00; and that, pursuant to V.A.M.S.

      Section 506.500 and Section 508.010, this Court has jurisdiction and venue,

      respectively, in this cause.

                            FACTS OF THE OCCURRENCE

      4.     On or about January 2018, in the course and scope of business,

      Defendant Lowes Home Centers, LLC's agent, representative, employee or

      statutory employee installed carpeting in Plaintiffs' house, specifically the stairs

      leading to the basement.

      5.     That Defendant Lowe's Home Centers, LLC's agent, representative,

      employee or statutory employee negligently installed the carpet by not nailing,

      gluing, tacking or otherwise securing the carpet to the underlying wood, causing

      an unreasonable risk to Plaintiff.

      6.     That on or about May 15, 2018, Plaintiff Diana Kershner walked down the

      basement stairs, slipped and fell on the fourth step from the bottom of the stairs

      due to the negligently installed carpet.

                                           COUNT I

                     NEGLIGENCE OF DEFENDANT JOHN DOE

      COMES NOW, Plaintiff Diana Kershner, by and through her attorneys, and for

her claim and cause of action on Count I of this Amended Petition for Damages against

Defendant JOHN DOE alleges and states as follows:

      7.     Plaintiff hereby incorporates the preceding paragraphs of this Amended

      Petition for Damages as though fully set forth herein.




                                             2

    Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 12 of 33
       8.     That Defendant JOHN DOE owed a duty to Plaintiff to install the carpet on

       the stairs using ordinary care.

       9.     That Defendant JOHN DOE breached that duty and was negligent by

       failing to properly secure the carpet to the underlying wood steps, causing the

       steps to not be reasonably safe.

       10.    That as a direct and proximate cause of said negligence, Plaintiff Diana

       Kershner was caused to be seriously and permanently injured in one, more than

       one, or all of the following respects, to-wit:

      a.      That Plaintiff Diana Kershner has suffered painful, permanent, and
              progressive bodily injury to her neck, back, right shoulder, left hip, left
              knee and right knee;

      b.      That Plaintiff Diana Kershner has suffered and will continue to suffer from
              severe and violent injury to her contiguous ligaments, nerves, bones, and
              tissues of the areas as described in 9a;

      C.      That Plaintiff Diana Kershner suffered serious worsening of multiple pre-
              existing illnesses to the extent such even existed;

      d.      That as a direct and proximate cause of Defendant Lowe's Home Centers,
              LLC's negligence, Plaintiff Diana Kershner has incurred, and will incur in
              the future, significant medical bills and expenses, healthcare expenses,
              and prescriptive expenses, the exact amount of which are presently
              unknown; and,

      e.      That as a direct and proximate cause of Defendant Lowe's Home Centers,
              LLC's negligence, Plaintiff Diana Kershner has suffered pain, physical
              impairment and loss of life's enjoyment.

      WHEREFORE, Plaintiff prays for judgment against Defendant JOHN DOE on

Count I of this Amended Petition for Damages in an amount that is fair and reasonable

as determined by either the Court and a jury, and those damages permitted by law; for

Plaintiffs' costs herein expended and incurred, and for such further and other relief as

deemed just and proper under the premises.



                                              3

    Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 13 of 33
                                         COUNT II

      VICARIOUS LIABILITY OF DEFENDANT LOWE'S HOME CENTERS LLC

      COMES NOW, Plaintiff Diana Kershner, by and through her attorneys, and for

her claim and cause of action on Count II of this Amended Petition for Damages against

Defendant Lowe's Home Centers, LLC alleges, and states as follows:

      11.    Plaintiff hereby incorporates the preceding paragraphs of this Amended

      Petition for Damages as though fully set forth herein.

      12.    That Defendant JOHN DOE was an agent, servant, employee or statutory

      employee of Defendant Lowe's Home Centers, LLC and at all relevant times

      herein, was acting within the course and scope of his agency, servitude or

      employment with Defendant Lowe's Home Centers. LLC.

      13.    That Defendant Lowe's Home Centers, LLC is vicariously liable for the

      negligent acts of Defendant JOHN DOE.

      14.    That as a direct and proximate cause of said negligence, Plaintiff Diana

      Kershner was caused to be seriously and permanently injured in one, more than

      one, or all of the following respects, to-wit:

      a.     That Plaintiff Diana Kershner has suffered painful, permanent, and
             progressive bodily injury to her neck, back, right shoulder, left hip, right
             and left knee;

      b.     That Plaintiff Diana Kershner has suffered and will continue to suffer from
             severe and violent injury to her contiguous ligaments, nerves, bones, and
             tissues of the areas as described in 9a and 12a;

      C.     That Plaintiff Diana Kershner suffered serious worsening of multiple pre-
             existing illnesses to the extent such even existed;

      d.     That as a direct and proximate cause of Defendant Lowe's Home Centers,
             LLC's negligence, Plaintiff Diana Kershner has incurred, and will incur in
             the future, significant medical bills and expenses, healthcare expenses,



                                             4

    Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 14 of 33
             and prescriptive expenses, the exact amount of which are presently
             unknown; and,

       e.    That as a direct and proximate cause of Defendant Lowe's Home Centers,
             LLC's negligence, Plaintiff Diana Kershner has suffered pain, physical
             impairment and loss of life's enjoyment.

       WHEREFORE, Plaintiff prays for judgment against Defendant Lowe's Home

Centers, LLC on Count II of this Amended Petition for Damages in an amount that is fair

and reasonable as determined by either the Court and a jury, and those damages

permitted by law; for Plaintiffs' costs herein expended and incurred, and for such further

and other relief as deemed just and proper under the premises.

                          COUNT III-LOSS OF CONSORTIUM

       COMES NOW, Plaintiff Dennis Kershner by and through his attorneys or record,

and for Count III of this Amended Petition against Defendants states and avers as

follows:

15.    Plaintiff Dennis Kershner incorporates all of the previous paragraphs as though

each of said paragraphs was fully set forth herein in haec verba.

16.    That at all times mentioned herein, Plaintiff Dennis Kershner was the lawfully

wedded husband of Plaintiff Diana Kershner.

17.    That as a result of the aforesaid fall and negligence of the Defendants, Plaintiff

Dennis Kershner has been caused to suffer the loss of society, consortium,

companionship, love affection and support of the said PlaintifF Diana Kershner, his wife.

       WHEREFORE, Plaintiffs pray for judgment against Defendants on Count III of

this Amended Petition for Damages in an amount that is fair and reasonable as

determined by either the Court and a jury, and those damages permitted by law; for




                                            5

      Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 15 of 33
Plaintiffs' costs herein expended and incurred, and for such further and other relief as

deemed just and proper under the premises.




                                        BRAD BRADSHAW M.D., J.D., L.C.
                                        1736 E. Sunshine, Suite 600
                                        Springfield, MO 65804
                                        (417) 889-0100; FAX (417) 889-9229
                                        brad(c`),semitrucklaw.com
                                        jondavis(a~_sem itrucklaw. com

                                        B\/;

                                        JoJnatha ~ . Davis
                                        Bar Number :........................60988
                                        Attorneys for Plaintiff

                                   JURY DEMAND

      Plaintiff hereby requests a 12-person jury trial in the above captioned cause in
accordance with the laws of the state of Missouri.




                                        Jonathan9avisV




                                           C


    Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 16 of 33
            IN THE CIRCUIT COURT OF GREENE COUNTY, IVIISSOURI

DIANA L. KERSHNER
and
DENNIS J. KERSHNER,

                     Plaintiffs,                  Case No. 1931-CC01312

              vs.

 LOWE'S HOME CENTERS, LLC
 and
 JOHN DOE,

                     Defendants


                              CERTIFICATE OF SERVICE

      I hereby certify that the original and/or a copy along with a compact disc containing

Word version of the following were provided to the Defendant via service through the Cole

County Sheriff this 1 st day of November, 2019:


      ➢ Plaintiff's First Set of Interrogatories to Defendant; and,
      ➢ Plaintiff's First Request for Production of Documents to Defendant


                                         BRAD BRADSHAW M.D., J.D., L.C.
                                         1736 E. Sunshine, Suite 600
                                         Springfield, MO 65804
                                         (417) 889-0100; FAX (417) 889-9229
                                         'ondavis w5ernitruckiaw.com

                                         By:
                                         Jonatha      Davis
                                         Bar Nu ber :........................60988
                                         Attorneys for Plaintiff




1
      Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 17 of 33
~



                        IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

       DIANA L. KERSHNER
       And
       DENNIS J. KERSHNER,

                                                 Plaintiffs,
                            vs.
                                                               Case No.
       LOWE'S HOME CENTERS, LLC
       and
        JOHN DOE

                                                 Defendants

                      PLAINTIFFS' FIRST SET OF INTERROGATORIES TO
                          DEFENDANT LOWE'S HOME CENTER, LLC

      COME NOW, Plaintiffs Diana Kershner and Dennis J. Kershner, by and through their

attorneys of record, Jonathan P. Davis of Brad Bradshaw, MD, JD, LC., and propounds the

following Interrogatories to Defendant Lowe's Home Centers, LLC, to be answered fully,

separately, in writing and under oath within the time as provided by law:


      1. Please state:

      (a) The name and address of the person or persons answering these interrogatories;

      (b) His/her relationship to defendant; and

      (c) His/her position of employment.

      IeT11RATINt."


      2. STATUS OF DEFENDANT

      State whether or not defendant is incorporated; and if so, state;

      (a) The date and state of incorporation;


              1



           Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 18 of 33
(b) The exact name of the corporation as it appears in its articles of incorporation;

(c) Whether or not the corporation is now in good standing and if not, the date on which

               it was administratively suspended or otherwise dissolved;

(d) If the corporation forfeited its charter, state the exact time that it forfeited its charter

               and give the names and addresses of the board of directors and the

               names and addresses of the officers of the corporation;

(e) If defendant is not incorporated, state whether or not it is a partnership, and if so,

              give the names of all partners or if it is a municipal corporation or a political

              organization, state its exact name and in what state it is organized to do

              business.

ANSWER:



3. STATEMENTS

State whether or not, following the date of the occurrence mentioned in the petition in

       this case, a statement, interview, or report, or a stenographic, mechanical,

       electrical, audio, video, motion picture, photograph or other recording, or

       transcription thereof, of the plaintiffs and contemporaneously recorded has been

       secured from plaintiffs or taken of plaintiffs; and, if so, state the following:

(a) Date, place and time taken;

(b) Name and address of the person or persons connected with taking it;

(c) Names and addresses of all persons present at the time it was taken;

(d) Whether the statement was oral, written, shorthand, recorded, taped, etc.;

(e) Was it signed?

       2



    Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 19 of 33
(f) Names and addresses of the persons or organizations under whose direction and

              upon whose direction and upon whose behalf it was taken or made;

(g) Please attach an exact copy of the original of the statement, interview, report, film,

       or tape to your answers to these interrogatories; if oral, please state verbatim the

       contents thereof.

ANSWER:



4. PHOTOGRAPHS. ETC.

State whether there exist photographs, videotapes, or movies with respect to the scene

       of the occurrence mentioned in the petition taken within one year prior to or

       subsequent to the incident mentioned in plaintiffs' petition. If so, state the

       following:

(a) Describe each photograph, video, or movie;

(b) State the date each was taken;

(c) State the name and address of the person taking each such photo, video, or movie;

(d) State the name, address, employer, insurer and job title of the person presently

       having control or custody of each photograph, video, or movie.

ANS1iilER:



5. EXPERTS

List and identify:

(a) Each person this defendant expects to call as an expert witness at the trial, stating

              for each such expert:

       41



    Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 20 of 33
   (i)    Name:

   (ii) Address;

   (iii) Occupation;

   (iv) Place of Employment;

   (v)        Qualifications to give an opinion (if such information is available on an expert's

         curriculum vitae you may attach a copy thereof in lieu of answering this

         interrogatory subpart.)

(b) With respect to each expert listed, please state the subject matter on which the

         expert is expected to testify and the expert's hourly deposition fee.

(c) Identify each non-retained expert witness, including a party, who the defendant

         expects to call at trial who may provide expert witness opinion testimony by

         providing the expert's name, address and field of expertise. State also any

         opinions the expert will testify to at trial.

ANSWER:



6. WITNESSES

State the names, addresses and phone numbers of each person known by defendant,

         defendant's representatives or defendant's attorney to have witnessed the

         occurrence mentioned in the petition, or who was present at the scene within

         sixty (60) minutes of the occurrence. Designate which of such people actually

         claim to have witnessed the occurrence.

ANSWER:



         C!



    Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 21 of 33
7. WITNESS STATEMENTS

State whether or not written or recorded statements have been obtained from any

      persons mentioned in the answers to Interrogatory Number 6 above with regard

      to the facts or circumstances surrounding the occurrence mentioned in these

      pleadings. If so, state the following:

(a) The names, addresses and employers of persons whose statements were obtained;

      and

(b) The name, address, employer, and job title of the person presently having control or

             custody of such statements.

ANSWER:



8. CRIMINAL RECORD

State whether defendant has ever pleaded guilty to or has ever been convicted of a

      felony or misdemeanor (State or Federal), and if your answer is in the affirmative,

      please state:

(a) The date of any such plea or conviction;

(b) The state and county where said plea or conviction occurred;

(c) The offense for which defendant pled guilty or was convicted.

ANSWER:



9. VIOLATIONS

State whether defendant or defendant's representatives was/were convicted of or

      pleaded guilty to any violation of a law or ordinance arising out of the condition

      ~7




    Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 22 of 33
        of the property alleged in plaintiff's petition within 90 days before or after the

        occurrence in question, and if so, state the charges to which such person was

        convicted or pled guilty, the name and address of the court where same occurred,

        the date of final disposition, and the cause number for each such plea or

        conviction.

ANSWER:



10. INSURANCE

State whether or not any insurance company has an interest in the outcome of this

        litigation against defendant. If so, state the following:

(a) Name of the insurance company;

(b) Name of the insured;

(c) Type of insurance;

(d) Effective policy;

(e) Policy number;

(f) Policy limits;

(g) Attach a copy of the declaration page or Certificate of Coverage of such policy of

             insurance to your answers to these interrogatories.

ANSWER:



12. OWNERSHIP INTEREST IN PROPERTY

State whether or not this defendant was the owner of the property mentioned in plaintiffs'

       petition, and if so, state:

       6



     Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 23 of 33
(a) The date acquired;

(b) The name and address from whom acquired;

(c) If defendant has sold the property subsequent to the occurrence in question, please

           give the date that it was sold and the name and address to whom it was sold;

           and

(d) If defendant denies that it was the owner at the time and place of the occurrence in

           question, please state to the best of defendant's knowledge, the name and

           address of titled owner at the time of said occurrence.

ANSWER:



13. RELATIONSHIP OF DEFENDANT TO OWNER OF PROPERTY

If defendant was not the owner of said property, state whether or not the defendant had

      any relationship with the owner of said property, including management of said

      property, securing repairs for said property, or obtaining rents for said property

      and state the nature of said relationship.

ANSWER:



14. MAINTENANCE

State the name and address of the person or entity that was employed to install the

      carpet wherein the alleged occurrence took place at or near the time of the

      incident and further state whether or not this person or entity was an employee

      of defendant or was a separate person or company hired by defendant to install

      carpet in this area.

      7



    Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 24 of 33
ANSWER:



15. WITNESSES TO CONDITION OF PROPERTY

State the names, addresses and employers of all witnesses to the condition of the

       premises in the area mentioned in plaintiffs' petition, and if any, state whether or

       not they are employed by this defendant presently, and if so, state their present

       job title.

ANSWER:



16. OWNERSHIP INTEREST

State whether or not this defendant was the sole owner of the store at the time of the

       occurrence mentioned herein or, if not the sole owner, state:

(a) What type of ownership interest he/she had in the property;

(b) If others also had an interest in the property;

(c) State what type of interest other person had in the property; and

(d) State their names, present residence and business address.

ANSWER:



17. PARTNERSHIP STATUS

State whether or not this defendant was a member of a partnership which was the owner

       of the property where the occurrence took place, and if so, state:

(a) The name and address of the partnership;

(b) State the name and addresses of each member of the partnership.

       :



    Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 25 of 33
  ANSWER:



  18. POLICE REPORTS

  State whether or not a police report or incident report was made pertaining to the alleged

         incident and if so, state:

  (a) The name and address of the police department;

  (b) The complaint number;

(c) The name and address of the investigating officer, and if you will do so without a request

              to produce, attach a copy of the police report or incident report.

  L'LRVl"'.



  19. INCIDENT REPORTS

  State whether or not an incident report was made pertaining to the alleged incident and

         if so, state:

  (a) The name and address of all persons participating in completion of the incident

         report;

  (b) The name and addresses of all persons who received and/or reviewed a copy of the

         incident report;

  (c) Whether the incident report was completed in the ordinary course of the business;

         and,

  (d) Whether you claim that the incident report was made solely in preparation for

              litigation and is subject to either attorney-client privilege and/or is work

              product; if not, please attach a copy of the incident report.

         0



       Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 26 of 33
i                                                    ~      •




      ANSWER:



      20. VIDEO SURVEILLANCE

      Please state whether any video surveillance of the basement stairs on the date of the

            occurrence referenced in Plaintiffs' Petition that shows either the condition of the

            flooring of the stairs. If so, please state,

      (a) How the video was recorded;

      (b) Whether the video has been preserved;

      (c) The name and address of all persons who currently have custody of the video;

      (d) The name and address of all persons who have viewed the video;

    (e) If the video has been erased and/or recorded over such that there is no longer any

                  video preserved, please state the date it was erased or recorded over, at

                  whose direction it was recorded over and why it was erased or recorded

                  over.

      ANSWER:


      21. VIDEO SURVEILLANCE

      Please state whether any video surveillance of plaintiff. If so, please state,

      (a) How the video was recorded;

      (b) Whether the video has been preserved;

      (c) The name and address of all persons who currently have custody of the video;

      (d) The name and address of all persons who have viewed the video;




             10



          Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 27 of 33
,.                                                         .


     (e) If the video has been erased and/or recorded over such that there is no longer any

                  video preserved, please state the date it was erased or recorded over, at

                  whose direction it was recorded over and why it was erased or recorded

                  over.

       ANSWER:


                                                     BRAD BRADSHAW M.D., J.D., L.C.
                                                     1736 E. Sunshine, Suite 600
                                                     Springfield, MO 65804
                                                     (417) 889-0100; FAX (417) 889-9229
                                                     iondavis(cD-serrlitruciciaw.corri


                                                     By:              Z-11 ' "<-
                                                               P. Davis ~
                                                     JonAI
                                                     Bar nfrber:........................60988
                                                     Attorneys for Plaintiff


                              ,




             11




           Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 28 of 33
~


                 IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

    DIANA L. KERSHNER
    and
    DENNIS J. KERSHNER,

                                        Plaintiffs,

                  vs.
                                                             Case No.

    LOWE'S HOME CENTERS, LLC
    and
    JOHN DOE,

                                        Defendant.

             PLAINTIFF'S FIRST REQUEST FOR PRODUCTION
    OF DOCUMENTS DIRECTED TO DEFENDANT LOWE'S HOME CENTERS, LLC

           COME NOW, Plaintiffs Diana L. Kershner and Dennis J. Kershner, by and through

    their attorneys of record, Jonathan P. Davis of Brad Bradshaw, MD, JD, LC and pursuant

    to Missouri Supreme Court Rule 58.01, exhibit the following First Request for Production

    of Documents to Defendant Lowe's Home Centers, LLC:

        1. Copies of any and all declaration pages, or similar documents if no "declaration"
           pages exist, of any and all insurance policies, including umbrellas, complete with
           limits, providing coverage for the incident in question.

        2. Copies of any and all statements of plaintiffs or plaintiffs' agents, whether written,
           recorded, videotaped, oral, or otherwise.

        3. Copies of any and all photographs and/or video of plaintiffs to include the incident
           at is the subject of this matter.

        4. Copies of any and all notes, diaries, memorandums or similar type documents
           referencing or regarding this incident, prepared by you prior to obtaining an
           attorney.

        5. If the property upon which you operated your business was rented, please produce
           a copy of the lease and any diagrams of the property leased.




    1
          Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 29 of 33
    6. If the property upon which you operated your business was owned, please produce
       a copy of the deed and any diagrams of the property owned.

    7. Please produce copies of any and all incident reports regarding this incident.

    8. Please produce copies of any and all video (including surveillance video),
       advertisements (any and all mediums) and brochures depicting said property for
       48 hours before the incident and 48 hours after the incident.



                                         BRAD BRADSHAW M.D., J.D., L.C.
                                         1736 E. Sunshine, Suite 600
                                         Springfield, MO 65804
                                         (417) 889-0100; FAX (417) 889-9229
                                                  -)_semitrucklaw.com
                                         londavis(a

                                         By:            s /
                                                        '      -~ Al"l—
                                         Jonathap,F. Davis
                                         Bar Nu ber :........................60988
                                         Attorneys for Plaintiff




2
      Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 30 of 33
                                                                                              Electronically Filed - Greene - November 01, 2019 - 04:06 PM
             IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

 DIANA L. KERSHNER                          )
 and                                        )
 DENNIS J. KERSHNER,                        )
                                            )
                     Plaintiffs,            )   Case No. 1931-CC01312
                                            )
              vs.                           )
                                            )
 LOWE'S HOME CENTERS, LLC                   )
 and                                        )
 JOHN DOE,                                  )
                                            )
                     Defendants.            )


                              CERTIFICATE OF SERVICE

      I hereby certify that the original and/or a copy along with a compact disc containing

Word version of the following were provided to the Defendant via service through the Cole

County Sheriff this 1st day of November, 2019:


      ➢ Plaintiff’s First Set of Interrogatories to Defendant; and,
      ➢ Plaintiff’s First Request for Production of Documents to Defendant


                                         BRAD BRADSHAW M.D., J.D., L.C.
                                         1736 E. Sunshine, Suite 600
                                         Springfield, MO 65804
                                         (417) 889-0100; FAX (417) 889-9229
                                         jondavis@semitrucklaw.com

                                         By: _____________________________
                                         Jonathan P. Davis
                                         Bar Number:……………………60988
                                         Attorneys for Plaintiff




1
      Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 31 of 33
                                                                   Electronically Filed - Greene - November 25, 2019 - 08:30 AM




Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 32 of 33
Case 6:19-cv-03416-MDH Document 1-1 Filed 12/09/19 Page 33 of 33
